GILLESPIE, Presiding Justice:
The Workmen’s Compensation Commission awarded appellee temporary total benefits. The issues are essentially factual and we hold that the Workmen’s Compensation Commission’s order is supported by substantial evidence. We therefore affirm the order of the circuit court affirming the Commission’s order. The case is remanded to the Commission for further evaluation as provided in the Commission’s order.
The motion for attorney’s fees is sustained for 25 percent of the recovery as provided in the contract between claimant and his attorney. Interest and statutory damages of 5 percent as provided by statute for unsuccessful appeals, and the mandatory penalty provided for in the Workmen’s Compensation Act, are allowed.
Affirmed and remanded.
JONES, BRADY, PATTERSON, and ROBERTSON, JJ., concur.